Name: 83/274/EEC: Commission Decision of 25 May 1983 approving a programme for marketing and processing of fruit and vegetables in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-07

 Avis juridique important|31983D027483/274/EEC: Commission Decision of 25 May 1983 approving a programme for marketing and processing of fruit and vegetables in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 149 , 07/06/1983 P. 0022 - 0022*****COMMISSION DECISION of 25 May 1983 approving a programme for marketing and processing of fruit and vegetables in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and French texts are authentic) (83/274/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 14 May 1982 the Belgian Government submitted the programme for marketing and processing of fruit and vegetables; Whereas the said programme concerns the creation and modernization of premises for fruit and vegetables and their equipment with refrigeration, storage, sorting and packaging facilities, at the wholesale level in order to create a marketing structure for the wholesale trade allowing the satisfaction of internal and external trade possibilities; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of fruit and vegetables production; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of that Regulation; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the programme to applications referred to in Article 24 of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for marketing and processing of fruit and vegetables pursuant to Regulation (EEC) No 355/77 communicated by the Belgian Government on 14 May 1982 is hereby approved. 2. Approval of the programme relates only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 25 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.